In the
United States Court of Appeals
For the Seventh Circuit

No. 98-3685

ROBINSON ENGINEERING COMPANY, LTD. PENSION
PLAN AND TRUST and R. W. ROBINSON & ASSOCIATES
COMPANY PROFIT SHARING PLAN,

Plaintiffs-Appellees,

v.

MARK G. GEORGE,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 88 C 1071--Charles R. Norgle, Sr., Judge.


Argued December 2, 1999--Decided August 3, 2000




  Before Ripple, Kanne, and Diane P. Wood, Circuit
Judges.

  Diane P. Wood, Circuit Judge. Robinson
Engineering Co. Ltd. Pension Plan and Trust
(Robinson) filed suit against Mark George
(George) alleging that George defrauded Robinson
out of nearly $1,000,000. Robinson claims that it
eventually served George at his residence in
Canada. George never showed up in the district
court, however, and the court in due course
entered a default judgment in Robinson’s favor.
Ten years later, asserting that he had never been
served, that he had only recently discovered the
existence of the judgment, and that the district
court had never properly acquired personal
jurisdiction over him, George filed a motion
under Fed. R. Civ. P. 55(c) and 60(b)(4) to
vacate the default judgment. The court denied
George’s motion. For the reasons stated below, we
reverse and remand for further proceedings.

I
  This case began more than ten years ago. On
February 5, 1988, Robinson filed a complaint
alleging that George, Timothy McDonald, and Canam
Financial Group, Ltd. had defrauded Robinson out
of nearly $1,000,000 through violations of the
Organized Crime Control Act of 1970 (RICO), 18
U.S.C. sec.sec. 1961-68, Section 12 of the
Securities Act of 1933, 15 U.S.C. sec. 77l, and
Section 10 of the Securities Exchange Act of
1934, 18 U.S.C. sec. 78j(b) and Rule 10b-5, 17
C.F.R. 240.10b-5. Robinson also alleged
supplemental state law claims for rescission and
fraud. The court issued a summons for George with
a service address of 400 E. Randolph Street,
Suite 1622, Chicago, Illinois.

  No one served George on Randolph Street, but
Robinson got wind of the fact that he could be
found in Canada, and so it took steps to locate
him there. On June 29, 1988, Robinson filed a
return of service indicating that Canadian
process server Jim Bangs had served George. (We
note that this was not a timely filing under Fed.
R. Civ. P. 4(g),which requires that proof of
service must be made "promptly" and "in any event
within the time during which the person served
must respond to the process." According to
Bangs’s affidavit, he accomplished service on May
12, 1988. The summons states that George had to
respond within 20 days, which would have been
June 1, 1988, as provided by Fed. R. Civ. P. 6.
Proof of service, however, was not filed with the
court until June 29, 1988, and was docketed June
30. Because we have decided this case on other
grounds, we need not resolve whether George may
complain about this defect now.) The return of
service was supported by an affidavit from Bangs
indicating that service of process had been made
by leaving the summons and complaint with an
individual residing at George’s abode in Calgary,
in the Canadian province of Alberta.

  The details of that alleged service reveal why
George has brought the present action. Bangs
reported that he first determined that George and
McDonald resided in apartment 806 of a
condominium development in Calgary. On May 4,
1988, he observed that George’s automobile was
parked in the basement of the condominium
building. By speaking with the condominium
development management, Bangs confirmed that
George lived in apartment 806. Bangs then
arranged with the inspection service coordinator
of the development’s property management company
to serve a notice to inspect McDonald and
George’s apartment. On the morning of May 12,
1988, Bangs and the inspector went to the
apartment and the inspector knocked on the door.
When there was no answer, the inspector opened
the door to the apartment and entered to conduct
his inspection. Bangs remained in the hallway.

  Bangs then saw a man whom the inspector
identified as one of the apartment’s tenants.
Although it is clear that Bangs remained in the
hallway and did not enter the apartment, it is
unclear from the affidavit if the man emerged
from the apartment, was about to enter the
apartment, or merely passed Bangs in the hallway.
When Bangs asked the man if he was McDonald or
George, the man responded he was neither. Bangs
nonetheless thought that the man fit McDonald’s
physical description; he consequently served the
man with a copy of the summons. The inspector
told Bangs that after the man was served he
became engrossed in the contents of the summons,
flipping from page to page. The affidavit closes
with Bangs’s statement that he believes that the
summons and complaint were brought to George’s
attention.

  On July 25, 1988, the district court entered a
minute order of default judgment in favor of
Robinson and scheduled a prove-up hearing for
August 4, 1988. After the prove-up hearing, the
court entered a default judgment in favor of
Robinson for $959,198 plus costs. The three
defendants were held jointly and severally
liable.

  Ten years later, on March 18, 1998, George
alone moved to vacate the default judgment
pursuant to Fed. R. Civ. P. 55(c) and 60(b)(4).
George alleged that the default judgment was void
for lack of proper service under Fed. R. Civ. P.
4. The motion was supported by two documents: an
affidavit from George and a purported affidavit
from McDonald. The document from McDonald is so
irregular, however, that we refrain here from
calling it an affidavit. The county and state are
not indicated; there is no notary seal; the
"notary" did not print or type his or her name or
give a commission number; and the "notary"
alleged that the commission was good for life.
Florida, at least (the state where George’s
affidavit was signed), would regard this as a
nonconforming affidavit. See Fla. Stat. sec.sec.
117.01(1), 117.05. George’s affidavit, which does
not suffer from these flaws, indicates that he
was never served with the summons and did not
become aware of the default judgment until late
1997. The supposed statement from McDonald states
that he was never served and that at the time
service was purportedly made, he did not fit the
description attributed to him by Bangs. George
also filed a supplemental affidavit indicating
that he and McDonald were the only residents of
the apartment, including during the period when
Bangs attempted service. On August 10, 1998, the
court entered an order denying the motion to
vacate the default judgment and George
subsequently filed this appeal.

II

  The abuse of discretion standard of review
governs both our consideration of the district
court’s entry of default and default judgment,
Merrill Lynch Mortgage Corp. v. Narayan, 908 F.2d
246, 250 (7th Cir. 1990), and our review of its
disposition of George’s motion to vacate or set
aside those rulings, id. "A judgment is void for
the purposes of Rule 60(b)(4) if the court that
rendered it lacked jurisdiction of the subject
matter, or of the parties, or if it acted in a
manner inconsistent with due process of law."
United States v. Indoor Cultivation Equipment
From High Tech Indoor Garden Supply, 55 F.3d
1311, 1316 (7th Cir. 1995) (internal quotations
and citations omitted). And "[i]f the underlying
judgment is void, it is a per se abuse of
discretion for a district court to deny a
movant’s motion to vacate the judgment under Rule
60(b)(4)." Id. at 1317. See also Gulf Coast Fans,
Inc. v. Midwest Electronics Importers, Inc., 740
F.2d 1499, 1511 (11th Cir. 1984) (holding trial
court abused its discretion in refusing to set
aside default judgment where questions as to
personal jurisdiction remained).

  George raises two alternative arguments for why
service of process was defective: first, service
was not proper, because abode service was not
allowed under the then-applicable version of Rule
4; second, even if abode service was proper,
Robinson failed to meet the requirements of that
rule. Rule 4 was amended effective December 1,
1993. Service of process, however, is governed by
the version of Rule 4 in effect at the time
service was attempted. See Manufacturers Hanover
Trust Co. v. Ponsoldt, 51 F.3d 938, 938 n.1 (11th
Cir. 1995). We must therefore apply the 1988
version of the rule to this case, to which we
refer as Rule 4 (1988).

  Under Rule 4 (1988), the ordinary territorial
limits of effective service were defined to be
"anywhere within the territorial limits of the
state in which the district court is held, and,
when authorized by a statute of the United States
or by these rules, beyond the territorial limits
of that state." Rule 4(f) (1988) (emphasis
added). The rule identified two situations in
which service might occur upon a party who was
not an inhabitant of or found within the state.
The first appeared in Rule 4(e) (1988), which
authorized such service whenever either a statute
of the United States or a statute or rule of
court of the state where the court was sitting
did so. The manner of service was to follow
either the relevant United States statute or
state statute, or for those relying on federal
statutes, "if there is no provision therein
prescribing the manner of service, in a manner
stated in this rule." Id. Rule 4(b) and (c)
(1988) set forth the manner of service and the
persons who could be served for ordinary cases.
Recognizing, however, that service in foreign
countries presented additional complications, the
rule also included special "Alternative
Provisions for Service in a Foreign Country."
Rule 4(i) (1988).

  Rule 4(e) is primarily concerned with the
individual’s amenability to the court’s power,
rather than the particular method of service that
may be used. See David D. Siegel, Practice
Commentaries, C4-25 (contained in 28 U.S.C.A.
Federal Rules of Civil Procedure Rules 1-11
(1992)). In order to determine whether George was
amenable to the Illinois federal court’s power in
1988, we must first determine if the federal
statutes at issue provide for service in a
foreign country. Neither party addressed this
question; instead, everyone jumped immediately to
the question of the proper method(s) of service.
All of the federal statutes at issue here
authorize nationwide service of process,/1 but
not all of them authorize service in a foreign
country. Compare Stauffacher v. Bennett, 969 F.2d
455, 460-61 (7th Cir. 1992) (holding RICO
statute, 18 U.S.C. sec. 1965(b), authorizes
nationwide but not international service of
process and stating plaintiff must rely on state
long-arm statute for authorization to serve out-
of-country defendant), with Robinson v. Penn
Central Co., 484 F.2d 553, 554 (3d Cir. 1973)
(noting service of process provisions of
Securities Act of 1933, 15 U.S.C. sec. 77v(a),
and Securities Exchange Act of 1934, 15 U.S.C.
sec. 78aa, authorize worldwide service of process
by stating service is proper "wherever the
defendant may be found"); see also Wright &
Miller, Federal Practice and Procedure sec. 1133
at 367 n.9 (1987); Advisory Committee Notes to
1963 Amendment to Rule 4 (listing Securities Act
and Securities Exchange Act as examples of
statutes that permit service outside the United
States).

  Following these authorities, we conclude that
service in Canada was authorized at least for the
claims under the Securities Act and the
Securities Exchange Act. What of the other
claims? The RICO claim arises out of the same
nucleus of operative fact as the securities
claims; it was therefore proper for the federal
court to assert personal jurisdiction over George
for it as well, under the idea of pendent
personal jurisdiction. IUE AFL-CIO Pension Fund
v. Herrmann, 9 F.3d 1049, 1056-57 (2d Cir. 1993)
(applying doctrine of pendent personal
jurisdiction to assert personal jurisdiction over
related state law claims); Robinson, 484 F.2d at
555-56 (holding it was proper for district court
to entertain pendent state law claims where
federal claims provided for extraterritorial
service). The supplemental state common law fraud
and rescission claims are somewhat more complex.
Under the Federal Rules as they stood in 1988 it
was unclear if the nationwide service provided
for in a federal statute could be used to gain
personal jurisdiction over the defendant for a
state law claim as well. (This was obviously only
a problem if the state’s long-arm statute would
not have provided for jurisdiction; otherwise
there would be an independent and uncontroversial
basis for personal jurisdiction over the state
claims.) See Siegel, Practice Commentaries at C4-
26 (explaining ambiguity and citing In re Penn
Central Securities, 338 F. Supp. 436 (E.D. Pa.
1972), aff’d, 484 F.2d 553 (3d Cir. 1973), as
supporting "pendent personal jurisdiction"). In
our view, the same logic that lies behind the
supplemental jurisdiction statute for purposes of
subject matter jurisdiction, 28 U.S.C. sec. 1367,
supports the application of supplemental personal
jurisdiction over claims that are properly before
the court under sec. 1367. As far as United
States law is concerned, George was amenable to
the jurisdiction of the United States District
Court for the Northern District of Illinois. We
pause to note, however, that a foreign country
may or may not agree with the American theory of
the reach of the personal jurisdiction of the
United States court, and that its view could
easily affect the enforceability of the ultimate
United States judgment in its own courts./2

  We turn then to the method of service that was
used. The first question is which law or laws
provided the authorized methods available to the
court; next, we must consider whether the method
used for George complied with that law. There are
three possibilities: Illinois state law, the
Federal Rules of Civil Procedure, or Canadian law
(which in this case would be the provincial law
of Alberta, Alberta Rules of Court, Alberta
Regulation 390/68). George thinks that Rule 4(e)
(1988) requires the exclusive use of state (here,
Illinois) methods of service when a federal court
is effecting service beyond the territorial
limits of the state in which it is sitting. This
is not, however, what the rule says. The first
sentence of Rule 4(e) (1988) provides:

Whenever a statute of the United States or an
order of court thereunder provides for service of
a summons, or of a notice, or of an order in lieu
of summons upon a party not an inhabitant of or
found within the state in which the district
court is held, service may be made under the
circumstances and in the manner prescribed by the
statute or order, or, if there is no provision
therein prescribing the manner of service, in a
manner stated in this rule. (Emphasis added.)
As none of the federal statutes at issue here
prescribe a method of service, the methods of
service laid out in the rest of Rule 4 (1988) are
proper. See Wright & Miller, sec. 1117 at 267
("In the event that the [federal] statute does
not set forth a method for serving process,
service will be made under the appropriate
subdivision of Rule 4."); Siegel, Practice
Commentaries at C4-30 ("Absent a prescribed
method in the federal statute, the regular Rule
4 methods govern."); Advisory Committee Notes to
1963 Amendment ("The clause added at the end of
the first sentence [of section (e)] expressly
adopts the view taken by commentators that, if no
manner of service is prescribed in the statute or
order, the service may be made in a manner stated
in Rule 4.").
  Rule 4(i) (1988) provides supplemental means of
service to be used when the person to be served
is in a foreign country: "When the federal or
state law referred to in subdivision (e) of this
rule authorizes service upon a party not an
inhabitant of or found within the state in which
the district court is held, and service is to be
effected upon the party in a foreign country, it
is also sufficient if service of the summons and
complaint is made . . . [using the methods there
specified]." (Emphasis added.) See also Wright &
Miller, sec. 1133 at 369. The rule was designed
to deal with difficulties that may not be
encountered in purely domestic litigation and to
accommodate the judicial policies and procedures
of foreign countries. See Advisory Committee
Notes to 1963 Amendment. By allowing use of these
other means of service, Rule 4(i) (1988) and its
current counterpart, Rule 4(f), also help
plaintiffs to ensure that any eventual judgment
will be enforceable in the foreign jurisdiction.
See Wright & Miller, sec. 1133. It neither
requires use of the foreign jurisdiction’s
methods of service nor forbids use of the federal
rules.

  The net result for George’s case is that Rule
4(d)(1) (1988) was one proper method of service.
That rule authorizes service on an individual
either by personal delivery of a copy of the
summons and complaint, or "by leaving copies
thereof at the individual’s dwelling house or
usual place of abode with some person of suitable
age and discretion then residing therein," or by
delivering a copy of the summons and of the
complaint to an authorized agent. Both parties
agree that George resided in Apartment 806 of the
condominium complex in Calgary. What is unclear
is whether Bangs left the summons and complaint
with "some person of suitable age and discretion
then residing therein"--namely, McDonald, who
everyone agrees also resided there.
Unfortunately, the evidence on that point is
murky at best.

  Bangs’s affidavit provides little information
regarding the precise circumstances under which
he served the summons. Most importantly, there is
almost nothing to suggest that Bangs was
reasonable in believing that the man he served
resided in Apartment 806 or was McDonald. (Bangs
himself did not think it was George, nor is there
any other evidence supporting that possibility.)
Bangs’s affidavit is silent as to whether the man
was exiting the apartment when served, entering
the apartment, or just passing by in the hallway.
Other sections of the affidavit do more to
undercut Bangs’s identification of the man than
to confirm it. When Bangs asked the man if he was
McDonald or George, the man responded "No."
Nothing in the affidavit or the record indicates
that the man had any reason to suspect that Bangs
was a process server and therefore lied to avoid
being served. Moreover, Bangs describes the man
as "5 foot 8 inches tall, dark thin balding hair,
slight beard growth." For what it is worth, this
description does not match McDonald’s description
of himself at that time (two inches taller, with
red hair and a full red beard) in the document he
furnished to the court. (Despite the deficiencies
of that document, the district court did not say
that it was refusing to rely upon it.) Finally,
Bangs’s affidavit gives only the inspector’s
statement that the man was a tenant of the
apartment as a basis for Bangs’s belief that the
man resided there. The inspector’s statement,
however, is hearsay, and it is not corroborated
by any other facts provided in the affidavit.
Even if hearsay statements may appear in
affidavits, but see Wilson v. Stinnett, 96 B.R.
301, 303 n.4 (E.D. Cal. 1989) (refusing to
consider affidavit stating service was mailed
because it was inadmissible hearsay), courts look
at the presence of hearsay in determining how to
weigh the evidence contained in contradictory
affidavits. See United States v. Watkins, 168
F.2d 883, 885 (2d Cir. 1948) (holding proof of
court’s jurisdiction over defendant insufficient
when based solely on hearsay statements regarding
person’s residence); Computerland Corp. v. Batac,
Inc., 1989 WL 47294, *3 (S.D.N.Y.) (discounting
affidavit based upon hearsay assertions).
Robinson provides no evidence to suggest that
Bangs reasonably relied on the inspector’s
statement. It might have been possible to secure
an affidavit from the inspector swearing that he
witnessed Bangs give the documents to a resident
of the apartment, or better yet to McDonald.
Robinson might have obtained a photograph of
McDonald and obtained Bangs’s affidavit that this
was the person he served, assuming that was true.
Bangs could have waited to see if the person
served was in fact a resident of Apartment 806.
None of these things happened.

  Unfortunately, the district court did not
explain why it chose to overlook these problems.
In the initial entry of judgment, the district
court concluded that McDonald and George were
served and that "the service of process . . . is
proper and sufficient under Rule 4 of the Federal
Rules of Civil Procedure." No reasons for that
conclusion appear in the order. This does not
necessarily mean that the court’s initial
decision to enter the default judgment in 1988
was wrong, given the fact that personal
jurisdiction is sometimes tested in an
adversarial proceeding only after the entry of
such a judgment. See Venable v. Haislip, 721 F.2d
297, 300 (10th Cir. 1983) (holding evidentiary
hearing regarding whether service was proper
where court failed to determine if person who
received summons was authorized to accept service
for defendant); Hicklin v. Edwards, 226 F.2d 410,
413 & n.1 (8th Cir. 1955) (holding requirements
of abode service not met where person who
received summons was not a resident of the
defendant’s house); Hasenfus v. Corporate Air
Services, 700 F. Supp. 58, 65-66 (D. D.C. 1988)
(holding no proper abode service where summons
left with someone believed to be a resident but
who in fact was not); Scheerger v. Wiencek, 34
F. Supp. 805 (W.D. N.Y. 1940) (holding service
insufficient where marshal’s affidavit did not
state where service was made or that person
served was "of suitable age and discretion"). By
the time the motion to set aside the default had
been filed, however, the court had even more
information, through George’s own affidavit and
McDonald’s statement (despite its technical
deficiencies, which may have been curable). Taken
together, the glaring holes in Bangs’s original
affidavit and the additional information
furnished by George and McDonald cast serious
doubt on the question whether George was ever
properly served.

  In denying the motion to vacate the default
judgment, the court decided that the requirements
of Rule 4 (1988) were met because: (1) it found
Bangs’s account of service to be credible, (2)
its independent investigation led it to believe
that McDonald and George had reason to evade
service, and (3) it found George’s affidavits to
be self-serving. There are several problems with
this analysis. First, the court misconstrued
Bangs’s affidavit: the court somehow came to the
conclusion that Bangs said that the man was
standing "in" Apartment 806, whereas the
affidavit actually says "I remained in the
hallway and saw a white male. . . ." Second, the
court’s assumption that George was evading
service is not supported by any evidence in the
record. From the record, it appears that after
Robinson determined that George had moved to
Canada, only one attempt at service was made.
Robinson contends that this case is similar to
those where the plaintiffs have made multiple
attempts of service and were rebuffed at every
turn. Cf. Swaim v. Moltan Co., 73 F.3d 711, 721
(7th Cir. 1996); Matter of State Exchange Finance
Co., 896 F.2d 1104, 1105-06 (7th Cir. 1990).
Counsel for Robinson explained at oral argument
that they in fact have made several attempts over
the past years to find George and have found him
exceedingly difficult to pin down. That may be
so, but Robinson did not support this position
with evidence before the district court either in
1988 or in 1998. Without such evidence, the court
had no basis for determining whether George has
in fact evaded service and enforcement of pending
judgments. Third, the district court based its
refusal to disturb the default judgment on
several cases where the complaint and summons
were left with cooks, doormen, and other personal
service providers. See, e.g., The Stars’ Desert
Inn Hotel & Country Club, Inc. v. Hwang, 105 F.3d
521, 522, 524 (9th Cir. 1997); National
Development Co. v. Triad Holding Corp., 930 F.2d
253 (2d Cir. 1991); Home-Stake Production Co. v.
Talon Petroleum, C.A., 907 F.2d 1012 (1990). None
of these cases is on point, however, because in
each of those situations it was clear that the
person who received the complaint and summons had
some relationship to the person for whom service
was intended and some duty to pass along mail and
other documents to that person.

  In this case, the evidence does not show who
the person Bangs served was. It might have been
McDonald, but it equally might have been a third
(unidentified) resident of the apartment, a
guest, or a passerby. This is not enough to
support a finding of proper service in a default
judgment situation. Cf. Precision Etchings &
Findings, Inc. v. LGP Gem, Ltd., 953 F.2d 21 (1st
Cir. 1992) (holding process insufficient where
summons was received by another occupant of the
defendant’s apartment building). Were George not
moving to vacate the default judgment as void
(for lack of personal jurisdiction), the fact
that George waited five months after allegedly
learning about the default judgment before filing
his motion to vacate might have provided Robinson
with a means of blocking George’s motion to
vacate the default judgment. See Zuelkzke Tool &
Eng. Co., Inc. v. Anderson Die Castings, Inc.,
925 F.2d 226, 229 (7th Cir. 1991) ("The entry of
a default judgment can be vacated under Rule
60(b) if a party shows (1) good cause for its
default; (2) quick action to correct it; and (3)
a meritorious defense."). However, "under F[ed].
R. Civ. Pro. 60(b)(4), [George] may attack the
judgment for lack of jurisdiction over the person
at any time since a judgment rendered without
jurisdiction over the person [is] void." Taft v.
Donellan Jerome, Inc., 407 F.2d 807, 808 (7th
Cir. 1969); see also Wright, Miller, and Kane,
sec. 2862 at 324 & n.3. Thus, the fact that
George found out about the judgment in November
1997 but did not file his motion to vacate until
March 1998 is irrelevant.

  We have two conceivable ways of proceeding from
here. One would be simply to order the district
court to grant George’s motion to set aside the
default judgment and allow further proceedings to
take place; the other would be to remand for an
evidentiary hearing on the adequacy of the 1988
efforts to serve him. This is a close call, but
in the end we have resolved it in favor of the
latter approach for several reasons. First, if
the 1988 service was indeed properly made, then
the judgment the court entered is a proper one
and it may be enforced in the United States (and
perhaps abroad, depending on the view of the
courts where George is located). Second, even now
George has not agreed to waive service or to
submit to the district court’s jurisdiction; we
understand his motion to set aside the default
judgment as nothing more than that: he still
wants the opportunity to contest the court’s
personal jurisdiction over him. He is certainly
entitled to do so, but if there is any way to
avoid starting this old case over from ground
zero, it seems desirable to try to do so. It may
turn out, given the time that has passed since
Robinson attempted to serve George and the
potential difficulty of locating and bringing to
the hearing key witnesses who are citizens of
another country (such as Bangs and Mr. Nauglar,
the inspector present at the time of service),
that the court cannot resolve this issue. In that
case, it may still grant George’s pending motion
(because the burden of showing proper service is
on Robinson) and allow Robinson now to attempt to
perfect service on him. (Although George
obviously has actual notice of the case by now,
that is of course insufficient for service. See
Swaim, 73 F.3d at 719; Mid-Continent Wood
Products, Inc. v. Harris, 936 F.2d 297, 301 (7th
Cir. 1991); see also Grand Entertainment Group,
Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 492
(3d Cir. 1993) ("Notice to a defendant that he
has been sued does not cure defective service,
and an appearance for the limited purpose of
objecting to service does not waive the
technicalities of the rule governing service. .
. . [A] motion that seeks to vacate an order for
lack of proper service does not waive the defect
in service.").)
  For these reasons, we Reverse the district
court’s denial of George’s Rule 55(c) and 60(b)
motion and Remand for further proceedings
consistent with this opinion. Each party shall
bear its own costs on appeal.


/1 See 18 U.S.C. sec. 1965(d) ("All other process in
any action or proceeding under this chapter may
be served on any person in any judicial district
in which such person resides, is found, has an
agent, or transacts his affairs."); 15 U.S.C.
sec. 77v(a) ("Any such suit or action may be
brought in the district wherein the defendant is
found or is an inhabitant or transacts business,
or in the district where the offer or sale took
place . . . and process in such cases may be
served in any other district of which the
defendant is an inhabitant or wherever the
defendant may be found."); 15 U.S.C. sec. 78aa
("Any suit or action to enforce any liability or
duty created by this chapter . . . may be brought
in any such district wherein the defendant is
found or is an inhabitant or transacts business,
and process in such cases may be served in any
other district of which the defendant is an
inhabitant or wherever the defendant may be
found.").

/2 It is also worth noting that both the United
States and Canada are parties to the Convention
on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial
Matters. See Fed. R. Civ. P. 4 notes. In the
cases to which it applies--that is, civil or
commercial cases, where service must actually
take place abroad--the Convention is mandatory.
See Volkswagenwerk AG v. Schlunk, 486 U.S. 694,
699 (1988). No one seems to have called the
Convention to the district court’s attention, and
so we express no opinion on the question whether
George has waived his right to object to service
on the ground that the procedures Canada has
specified for service within its territory were
not followed, or the question whether this case
involves the kind of "civil or commercial" matter
to which the Convention applies.